Per Curiam.

In the petition for rehearing and reconsideration the point was made that expenses incurred by the owners in their plari for a subdivision had enhanced the value of the property as a whole to that extent.
There was no written stipulation as to value but merely an oral statement by the court as follows:
“THE COURT: Do I understand .that counsel have agreed that the fair market value of the property taken, Parcels, 4, 14 and 19, is .$104,750, if it was appraised as residential lots?”
to which the following reply was given:
"MR. SHARPLESS: That is correct, on the date of taking, which was September 18, 1952.”
As this court has decided many times, the value at the date of the taking is the amount to which the owner is entitled.
This court assumes that all elements of value' were included within the stipulated value as of September 18, 1952. It ruled that so-called estimated profits from a planned subdivision should not be considered.
Petition denied.